Although this court has carefully examined the assignments of error, briefs, bill of exceptions, transcript of docket and journal entries and original pleadings, and would otherwise conclude that no error prejudicial to the defendant-appellant has occurred, that substantial justice has been done, and that the judgment of the trial court would have to be affirmed, in examining the transcript of docket and journal entries we find that the notice of appeal herein was filed prematurely, specifically one day before the journal entry of judgment and sentence rather than "within thirty days after judgment and sentence" (Section 2953.05, Revised Code), and that, instead of affirming the judgment of the trial court, we must dismiss this appeal for want of jurisdiction.
Appeal dismissed.
GUERNSEY, P. J., MIDDLETON and YOUNGER, JJ., concur. *Page 403